                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


 3-B CATTLE COMPANY, INC.,

                  Plaintiff,




 vs.                                                              Case No. 18-01213-EFM

 KELVIN MORGAN and SUSAN
 MORGAN,

                  Defendants.




                                    MEMORANDUM AND ORDER

        Before the Court is Plaintiff 3-B Cattle Company, Inc.’s Motion for Partial Summary

Judgment Against Defendants (Doc. 41). 3-B brought this action to enforce an oral settlement

contract it allegedly entered into with the Morgans.               3-B now moves for partial summary

judgment on its breach-of-contract claim. For the reasons stated below, the Court denies in part

and grants in part 3-B’s motion for summary judgment.

                             I.       Factual and Procedural Background1

        The Plaintiff, 3-B Cattle Company (“3-B”), is a corporation incorporated in Kansas. The

Defendants, Kelvin and Susan Morgan, are individuals who reside and do business in Oklahoma.

Jim Litton and Joe Schmitt own 3-B. Betty Litton, Jim’s wife, performs bookkeeping services


         1
           In accordance with summary judgment procedures, the Court has set forth the uncontroverted facts in the
light most favorable to the non-moving party.
for 3-B. Taner Litton is one of Jim and Betty Litton’s adult children and assists with 3-B’s

operations.

        In 2010, 3-B and the Morgans orally contracted for the Morgans to keep, graze, feed, and

manage 3-B’s cattle. In return, 3-B would pay the Morgans a per-head fee plus feed costs. In

December 2016, the parties disputed the number of 3-B’s cattle in the Morgans’ possession,

eventually agreeing that the Morgans had overstated the number of 3-B’s cattle by 729. This

resulted in 3-B overpaying the Morgans by roughly $1.2 million.2

        Throughout the first half of 2017, the parties negotiated the amount that the Morgans

owed 3-B. These negotiations occurred through a combination of telephone calls and in-person

meetings. Kelvin Morgan acknowledged that these negotiations were to settle 3-B’s claims.

Likewise, Susan Morgan acknowledged that she understood 3-B’s offers were to settle its

potential legal claims. By July 10, 2017, the parties agreed that the Morgans overstated the

number of 3-B’s cattle in their possession by 729, that they would compensate 3-B for the

resulting fees it had overpaid, and that 3-B was willing to accept an amount less than its alleged

total amount of loss as a settlement and release of its potential claims against the Morgans. As of

July 10, the parties had discussed a few options concerning the amount and method of payment

but had not reached a definitive agreement on these terms.

        On July 10, 2017, the parties met in Coffeyville, Kansas, to resolve the matter. Jim and

Taner Litton represented 3-B. Steve George, the senior vice president of the Bank of Tescott and

3B’s banker, was also present. 3-B and the Morgans orally agreed to settle the dispute by paying

3-B a lump sum of $865,096 (the “Settlement Amount”). In return, 3-B agreed to forego the


         2
           3-B alleges the total amount of overpayment, but the Morgans dispute the alleged amount. However, a
precise number is immaterial to the present action.



                                                     -2-
recovery of the remainder of its losses and to release the Morgans from liability.3 The parties did

not memorialize this oral agreement in writing. However, prior to the conclusion of the meeting,

the Morgans signed a statement (the “Written Acknowledgment”) acknowledging the Settlement

Amount and the number of cattle it had overcharged, and agreeing to pay $10,000 of the

Settlement Amount that day. The Written Acknowledged read as follows:

        We’re in the process of working with Frontier Farm Credit to get the funding for
        the full amount of $865,096.00 owed to 3B Cattle Company for 729 head which
        includes interests and principal. We hope to have this resolved in 30-45 days. In
        the meantime, please accept our check of $10,000.00 for good faith money which
        will be deducted from the total amount at the time of final payment.

Both Kelvin and Susan Morgan signed this Written Acknowledgment without voicing any

concerns or disagreements about the language.

        Neither at the July 10 meeting nor during the preceding negotiations, did the parties

clearly condition the Morgans’ performance on their ability to obtaining financing from Frontier

Farm Credit. Nor did the parties clearly indicate that no conditions existed. Rather, the Morgans

informed 3-B that they were in the process of obtaining funding and thought they would have the

full amount within 30-45 days. The Morgans eventually failed to obtain financing from Frontier

Farm Credit. The Morgans paid 3-B $10,000 on July 10, 2017, but they paid no more of the

alleged Settlement Amount any time thereafter.

        3-B filed this action in Kansas, in the Montgomery County District Court on July 3, 2018,

seeking to enforce the alleged Settlement Agreement, or alternatively to assert claims for breach,

fraud, fraud by silence, negligent misrepresentation, conversion, and replevin. The Morgans

filed a lawsuit against 3-B in the District Court of Nowata County, Oklahoma, seeking


         3
           Although each particular term of the deal was not re-articulated at the July 10 meeting, all necessary
contractual terms had been determined over the course of the parties’ negotiations in the preceding 6 months.



                                                      -3-
declaratory judgment and an accounting. The parties removed those cases to their respective

federal district courts. 3-B then filed a Motion to Transfer the case to this Court. On December

19, 2018, the U.S. District Court for the Northern District of Oklahoma granted 3-B’s Motion to

Transfer, consolidating the cases into the present one.4 3-B now seeks summary judgment on its

breach of contract claim.

                                            II.      Legal Standard

        Summary judgment is appropriate if the moving party demonstrates that there is no

genuine issue as to any material fact, and the movant is entitled to judgment as a matter of law.5

A fact is “material” when it is essential to the claim, and issues of fact are “genuine” if the

proffered evidence permits a reasonable jury to decide the issue in either party’s favor.6 The

movant bears the initial burden of proof and must show the lack of evidence on an essential

element of the claim.7 The nonmovant must then bring forth specific facts showing a genuine

issue for trial.8 These facts must be clearly identified through affidavits, deposition transcripts,

or incorporated exhibits—conclusory allegations alone cannot survive a motion for summary

judgment.9 The court views all evidence and reasonable inferences in the light most favorable to

the party opposing summary judgment.10



        4
            Morgan v. 3-B Cattle Co., Inc., 2018 WL 6651529, at *3 (N.D. Okla. 2018).
        5
            Fed. R. Civ. P. 56(c).
        6
            Haynes v. Level 3 Commc’ns, LLC, 456 F.3d 1215, 1219 (10th Cir. 2006).
        7
          Thom v. Bristol-Myers Squibb Co., 353 F.3d 848, 851 (10th Cir. 2003) (citing Celotex Corp. v. Catrett,
477 U.S. 317, 322–23 (1986)).
        8
            Garrison v. Gambro, Inc., 428 F.3d 933, 935 (10th Cir. 2005).
        9
           Mitchell v. City of Moore, Okla., 218 F.3d 1190, 1197 (10th Cir. 2000) (citing Adler v. Wal-Mart Stores,
Inc., 144 F.3d 664, 670 (10th Cir. 1998)).
        10
             LifeWise Master Funding v. Telebank, 374 F.3d 917, 927 (10th Cir. 2004).



                                                         -4-
                                                   III.    Analysis

         3-B alleges it entered into an oral settlement contract with the Morgans and that the

Morgans later breached the contract, resulting in damages to 3-B. The Morgans argue that the

Court should deny summary judgment because the record presents multiple genuine issues of

material fact as to the creation of the settlement contract and their alleged breach. The Court

concludes that no genuine issue of material fact exists as to the creation of the oral settlement

contract. 3-B is therefore entitled to judgment as a matter of law on that element. However,

after successfully showing that a jury could reasonably interpret the facts to demonstrate the

existence of a condition precedent to performance, the Morgans have met their burden to prove

that genuine issues of material fact exist as to the element of breach. As such, the Court grants in

part and denies in part 3-B’s motion for summary judgment.

         A.         Choice of Law

         “In a diversity matter, the court must apply the substantive law of the forum state,

including its choice of law provisions.”11 Kansas courts apply “the rule of lex loci contractus

(the place the contract was made) in cases involving contract law.”12 “Matters bearing upon the

execution, the interpretation and the validity of a contract are determined by the law of the place

where the contract is made.”13 The issues the Court must address in this motion pertain to

contract existence, validity, and interpretation. Since it is undisputed that the facts relevant to the

creation of the settlement contract occurred in Kansas, the Court will apply Kansas contract law.


         11
              Lipari v. U.S. Bancorp NA, 2008 WL 4190784, at *2 (D. Kan. 2008).
         12
           King v. Citizens Bank of Warrensburg, 1990 WL 154210, at *3 (D. Kan. 1990) (citations omitted); see
also Frasher v. Life Investors Ins. Co. of America, 14 Kan. App. 2d 583, 796 P.2d 1069, 1071 (1990) (“For choice
of law purposes where the issue is contract construction, Kansas applied the rule of lex loci contractus, i.e., the place
of the making.”).
         13
              King, 1990 WL 154210, at *3 (citing Sykes v. Bank, 78 Kan. 688, 98 P. 206, 206 (1908)).



                                                          -5-
         The elements of a breach-of-contract claim under Kansas law are: (1) the existence of a

contract; (2) sufficient consideration supporting the contract; (3) the plaintiff’s performance or

willingness to perform in compliance with the contract; (4) the defendant’s breach of the

contract; and (5) damages to the plaintiff resulting from the breach.14                         The only elements

contested in this motion are the existence of a settlement contract between the parties and the

Morgans’ subsequent breach.15 The Court will first consider whether an oral settlement contract

exists based on the undisputed facts. If the Court determines that a contract exists, it will then

consider whether there is a genuine issue of material fact concerning the existence of a condition

precedent to the Morgans’ duty to perform.

         B.         Existence of Settlement Contract

         The essential elements of a valid informal contract are: (1) A promisor and a promisee

with the legal capacity to contract; (2) manifestation of assent by the parties to the terms of the

contract and to the consideration for the promises; (3) sufficient consideration; and (4) lawful

purpose.16 “[W]hether undisputed facts establish the existence and terms of a contract raise a

question of law for the court’s determination.”17 “When determining whether an agreement was

formed, it is important to remember the key principle that ‘[t]he law favors settlement of




         14
              Stechschulte v. Jennings, 297 Kan. 2, 298 P.3d 1083, 1098 (2013) (internal citations omitted).
         15
             It is undisputed that the Morgans failed to pay 3-B the Settlement Amount, that 3-B suffered a financial
loss as a result of the Morgans’ miscounting of its cattle, and that 3-B only ever received $10,000 from the Morgans
to compensate for that loss. It is also undisputed that 3-B was willing to perform under the contract. The Morgans
initially asserted that 3-B’s willingness to forgo legal action failed to meet sufficient consideration, but they have
since abandoned that argument.
         16
              O’Neill v. Herrington, 49 Kan. App. 2d 896, 317 P.3d 139, 144 (2014).
         17
              M W., Inc. v. Oak Park Mall, L.L.C., 44 Kan. App. 2d 35, 234 P.3d 833, 843 (2010) (citation omitted).



                                                           -6-
disputes.’ ”18 Courts prefer that parties settle their disputes rather than engage in litigation.19

Settlements need not be in writing to be enforceable.20

        The Morgans argue that, due to a lack of mutual assent or sufficient consideration, no

settlement contract existed.           It is important to note that 3-B argues that the contract it is

attempting to enforce was an oral settlement agreement and that the Written Acknowledgment

was not a contract, but merely strong evidence of the existence of the oral contract. The

Morgans, on the other hand, attempt to confuse the issues by asserting that the Written

Acknowledgment was not a valid contract. The Court agrees that the Written Acknowledgment

was not a contract, but merely evidence of the existence of an oral contract. As such, the Court

must determine whether the evidentiary record—including the Written Acknowledgment—

creates a genuine issue of material fact regarding the existence of an oral settlement contract.

                   1.       Mutual Assent

        In order to form a contract, there must be a “meeting of the minds” between the parties on

all the essential terms.21           “To constitute a meeting of the minds there must be a fair

understanding between the parties which normally accompanies mutual consent and the evidence

must show with reasonable definiteness that the minds of the parties met upon the same matter

and agreed upon the terms of the contract.”22 “This standard relies on objective, observable




        18
             Id. (citing Bright v. LSI Corp., 254 Kan. 853, 869 P.2d 686, 690 (1994)).
        19
             Id.
        20
             Lewis v. Gilbert, 14 Kan. App. 2d 201, 785 P.2d 1367, 1368 (1990).
        21
           Unified Sch. Dist. No. 446, Indep., Kansas v. Sandoval, 295 Kan. 278, 286 P.3d 542, 546 (2012) (citing
Albers v. Nelson, 248 Kan. 575, 809 P.2d 1194, 1198 (1991)).
        22
             Steele v. Harrison, 220 Kan. 422, 552 P.2d 957, 962 (1976).



                                                          -7-
manifestations of intent to contract, rather than the purely subjective intent of the parties.”23

“The terms of an oral contract and the consent of the parties may be proven by the parties’ acts

and by the attending circumstances, as well as by the words that the parties employed.”24 Parties

do not need to explicitly declare that they are entering into an oral contract.25

        The Court concludes that the objective manifestations of the parties indicate that there

was mutual assent to settle 3-B’s claims. The facts show that 3-B and the Morgans carried on

months of settlement negotiations, determining the number of cattle the Morgans should

compensate 3-B for and proposing multiple offers and counter-offers regarding the settlement

amount. At no point during these negotiations did the parties establish that the final settlement

contract must be reduced to writing. In fact, the parties’ business relationship was primarily

based on oral contracts over a course of dealing dating back to 2010. The parties negotiated the

settlement of 3-B’s claims based on this seven-year record of informal deals.

        At the July 10, 2017 meeting, the Morgans indicated that they understood the nature of

the settlement negotiations. The undisputed evidence shows that 3-B manifested its willingness

to forgo further recovery of its claims against the Morgans in exchange for a settlement payment.

The Morgans objectively manifested that they understood they could resolve the dispute by

paying 3-B a settlement amount, which was not conclusively determined until the July 10

meeting. During that meeting, Kelvin and Susan Morgan signed the Written Acknowledgment.

While that was not the contract itself, it nevertheless provides evidence as to the existence of a


        23
            Republic Bank, Inc. v. W. Penn Allegheny Health Sys., Inc., 475 F. App’x 692, 698 (10th Cir. 2012)
(citation and quotation omitted).
        24
             Sandoval, 286 P.3d at 546 (citation omitted).
        25
             Quaney v. Tobyne, 236 Kan. 201, 689 P.2d 844, 851-52 (1984).



                                                             -8-
debt owed to 3-B by incorporating the following unambiguous language: “. . . the full amount of

$865,096.00 owed to 3-B Cattle Company for 729 head . . .”26 The Morgans did not voice any

concerns or disagreements about signing the Written Acknowledgment.                       Furthermore, the

Morgans gave 3-B a check for $10,000 as “good faith money” to indicate their assent to the

settlement contract.

       Although the Morgans dispute that they intended to enter into a settlement contract, they

point to no evidence showing objective manifestations of that contrary intent. Rather, the

evidence conclusively shows that the Morgans repeatedly manifested their assent to settle 3-B’s

claims over the course of the negotiations. They objectively manifested their acceptance of

3-B’s offer at the July 10 meeting, shown by their words, conduct, and signing of the Written

Acknowledgment. As a result, 3-B has met its burden to prove the element of mutual assent and

the Morgans fail to show a genuine issue of material fact regarding their objective manifestations

of assent. The Court concludes that these objective manifestations constitute mutual assent.

                   2.         Consideration

       The Morgans also argue that a genuine issue of material fact exists regarding the element

of consideration. In order to be valid, a contract must be supported by consideration.27 While

courts presume—unless proven otherwise—that written contracts are supported by consideration,

plaintiffs asserting breach-of-contract claims for oral contracts must establish the presence of

valid consideration.28 “Where one in good faith asserts a claim not obviously invalid, worthless,

or frivolous, and which might be thought to be reasonably doubtful, the forbearance to prosecute

       26
            Doc. 42, Ex. 11 (emphasis added).
       27
            James Colborn Revocable Tr. v. Hummon Corp., 55 Kan. App. 2d 120, 408 P.3d 987, 991 (2017).
       28
            See id. at 992.



                                                      -9-
such a claim will furnish a sufficient consideration for a promise of settlement and compromise

of such claim.”29

       The Court concludes that sufficient consideration existed to support the promises of 3-B

and the Morgans. In exchange for $865,096, 3-B agreed to settle its claims against the Morgans.

The Morgans argue that there is no evidence of consideration, largely because the Written

Acknowledgment did not state that 3-B was relinquishing its right to sue.               However, as

previously stated, the Written Acknowledgment is merely evidence of the existence of an oral

contract and need not contain all of the terms of that oral contract on its face. It is also important

to note that the Morgans acknowledged their settlement debt to 3-B and paid $10,000 in “good

faith money.” It seems highly unlikely that they would have done so unless they were receiving

something of value in return.

       Regardless of the Written Acknowledgment’s evidentiary support for 3-B’s

consideration, the record contains ample evidence of the parties’ prior negotiations, all of which

contemplated 3-B’s willingness to relinquish its legal claims. The evidence shows that the

Morgans objectively manifested their understanding that 3-B was offering to settle its claims,

and they point to nowhere in the record that contradicts that understanding. As such, 3-B has

met its burden to prove the element of consideration and the Morgans fail to present evidence

showing a genuine dispute of material fact as to this element. The Court concludes that 3-B’s

forbearance to prosecute a non-frivolous claim constitutes legally sufficient consideration and

therefore 3-B has established the consideration element of its breach-of-contract claim.




       29
            Id. at 991–92.



                                                -10-
        3-B has provided sufficient evidence to establish all of the elements for the existence of

an oral settlement contract. The Morgans have failed to show a genuine issue of material fact as

to the mutual assent and consideration elements, and otherwise conceded arguments as to the

remaining elements. As such, the Court concludes that 3-B has demonstrated that there is no

genuine issue as to any material fact and that it is entitled to judgment as a matter of law

regarding the existence of an oral settlement contract.

        C.         Condition Precedent to Performance

        The Morgans argue that they did not breach the settlement contract because their

performance was conditioned on obtaining financing from Frontier Farm Credit. They argue that

the Written Acknowledgment evinces the existence of this condition precedent. 3-B argues that

the relevant language in the Written Acknowledgment is mere surplusage, providing 3-B and its

banker with information about the Morgans’ attempts to obtain financing, but not conditioning

performance on obtaining such financing. Viewing the evidence in the light most favorable to

the non-moving party, the Court concludes that the Morgans have carried their burden to prove a

genuine issue of material fact regarding the existence of a condition precedent to the

performance of the settlement contract.

         “A condition precedent is something that it is agreed must happen or be performed

before a right can accrue to enforce the main contract.”30 “Courts have recognized two types of

conditions precedent: conditions precedent to performance under an existing contract and

conditions precedent to the formation of a contract.”31 As previously stated, there is not a


        30
             Wallerius v. Hare, 194 Kan. 408, 399 P.2d 543, 547 (1965).
        31
           Oak Park Mall, 234 P.3d at 843 (further stating “[s]ubstantial authority exists, however, that most
conditions precedent are conditions precedent to performance under an existing contract rather than conditions
precedent to formation of a contract,” and later at 844, “[t]he issue here is whether the parties intended to form a


                                                        -11-
genuine issue of material fact as to the existence of the contract in this case. Rather, the issue at

hand deals with the existence of a condition precedent to performance under the existing

settlement contract. If there is a genuine issue of material fact as to the existence of a condition

precedent to performance, then summary judgment is improper.32

        The pertinent evidence comes from language in the Written Acknowledgment.

Specifically, the Morgans argue that a jury could reasonably conclude that the phrase “[w]e’re in

the process of working with Frontier Farm Credit to get the funding for the full amount . . .”

reveals the existence of a condition precedent to the Morgans’ duty to pay 3-B. 3-B contradicts

this by stating that Steve George, not the Morgans, suggested including this language in the

Written Acknowledgment and that there was no discussion of condition precedents at the July 10

meeting.

        The Court concludes that there is a genuine issue of material fact as to the existence of a

condition precedent to the performance of the settlement contract. As previously stated, the

Written Acknowledgment is not a contract, but rather evidence of an oral contract. As such, a

jury would interpret the language in the Written Acknowledgment when construing the nature of

the contract. 3-B’s points are simply arguments to construe the evidence in 3-B’s favor, not that

there is a lack of evidence. Construing the evidence in the light most favorable to the Morgans,

the Court concludes that a jury could reasonably find that the ambiguous language demonstrates

the existence of a condition precedent to the performance of the settlement contract. This


binding contract with conditions precedent to the performance under the contract or whether they intended their
communications to result in the formation of a contract only after the conditions precedent were met. In analyzing
this issue, we bear in mind that [a] court should be cautious in granting a motion for summary judgment when
resolution of the dispositive issue necessitates a determination of the state of mind of one or both of the parties.”
(citations omitted)).
        32
             Id. at 844.



                                                       -12-
condition precedent would have obligated the Morgans to pay 3-B only if they obtained

financing from Frontier Farm Credit. Since they failed to obtain financing, the Morgans would

have correspondingly lacked a duty to perform under the settlement contract and therefore could

not have breached the contract for failing to perform.

       D.      Conclusion

       The Court concludes that 3-B has carried its burden to prove the existence of an oral

settlement contract, and the Morgans have failed to show a genuine issue of material fact

concerning the existence of the contract. The Court denies summary judgment as to 3-B’s entire

breach-of-contract claim, however, because the Morgans have shown a genuine issue of material

fact regarding the existence of a condition precedent. Viewing the evidence in the light most

favorable to the non-moving party, the Court concludes that a jury could reasonably find that the

Morgans’ performance was conditioned on their ability to obtain financing from Frontier Farm

Credit. As such, the Court will not grant summary judgment to enforce the contract or otherwise

award 3-B damages.

       IT IS THEREFORE ORDERED that Plaintiff 3-B Cattle Company, Inc.’s Motion for

Partial Summary Judgment Against Defendants (Doc. 41) is GRANTED IN PART and

DENIED IN PART.

       IT IS SO ORDERED.

       Dated this 23rd day of December, 2019.




                                                      ERIC F. MELGREN
                                                      UNITED STATES DISTRICT JUDGE




                                               -13-
